Citation Nr: 0736296	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  02-15 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUE

Entitlement to an increase in a 20 percent rating for 
prostatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from December 1977 to July 
1992.  The appellant is his custodian.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 RO rating decision.  In 
November 2004, the veteran testified at a Travel Board 
hearing at the RO.  In February 2005, the Board remanded this 
appeal for further development.  

The Board notes that in August 2007, VA notified the veteran 
that the Veterans Law Judge before whom he had testified in 
November 2004 was no longer employed by the Board.  He was 
offered an additional opportunity to testify before a 
different judge.  In a response received in September 2007, 
the veteran declined the offer for an additional hearing.  
The Board will thus proceed with an analysis of the merits of 
his claim.  


FINDINGS OF FACT

The veteran's symptoms of frequency, nocturia, and 
incontinence are the result of nonservice-connected benign 
prostatic hypertrophy.  




CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
prostatitis have not been met.  38 U.S.C.A §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.14, 4.115a, 4.115b, Diagnostic 
Code 7527 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in an April 2005 letter, the RO provided notice 
as to the veteran regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or submit any further 
evidence in his possession that pertains to the claim.  A 
March 2006 letter advised the veteran of how disability 
evaluations and effective dates are assigned, and the type of 
evidence which impacts those determinations.  The case was 
last readjudicated in February 2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records; post-service VA treatment 
records; VA examination reports; and hearing testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his contentions and hearing 
testimony; service medical records; post-service VA treatment 
records; and VA examination reports.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

Service connection is in effect for prostatitis, rated as 20 
percent disabling.  Prostate gland injuries, infections, 
hypertrophy, or postoperative residuals are rated as voiding 
dysfunction or urinary tract infections, whichever is 
predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7527.  

Pursuant to 38 C.F.R. § 4.115a, voiding dysfunction may be 
rated as urine leakage, frequency, or obstructive voiding.  
Where there is continual urine leakage, post surgical urinary 
diversion, urinary incontinence, or stress incontinence, or 
stress incontinence requiring the use of absorbent materials 
that must be changed less than 2 times per day, a 20 percent 
is warranted.  For a rating based on urinary frequency, a 10 
percent rating requires a daytime voiding interval between 2 
and 3 hours, or awakening to void two times per night.  A 40 
percent rating requires the wearing of absorbent materials 
which must be changed 2 to 4 times per day.  A 60 percent 
rating requires the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 times a 
day.  

For a rating based on obstructive voiding, a 0 percent rating 
is warranted for obstructive symptomatology with or without 
stricture disease requiring dilation one to two times per 
night.  A 10 percent rating requires marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or combination of the 
following:  1) Post void residuals greater than 150 cc; 2) 
Uroflowmetry; markedly diminished flow rate (less than 10 
cc/sec); 3) Recurrent urinary tract infections secondary to 
obstruction; 4) Stricture disease requiring period dilation 
every 2 to 3 months.  A 30 percent rating is warranted when 
there is urinary retention requiring intermittent or 
continuous catheterization.  38 C.F.R. § 4.115a.  

A urinary tract infection which requires long term therapy, 
1-2 hospitalizations per year and/or requiring intermittent 
intensive management, warrants a 10 percent rating.  A 30 
percent rating requires recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than two 
times per year), and/or requiring continuous intensive 
management.  38 C.F.R. § 4.115a.  

VA treatment records dated from April 1999 to May 2000 show 
treatment for disorders including genitourinary problems.  A 
September 1999 entry noted that the veteran's urinalysis 
showed a urinary tract infection.  A December 1999 entry 
reported that the veteran continued to have microscopic 
hematuria despite antibiotics.  

VA treatment records dated from July 2000 to July 2006 show 
treatment for multiple disorders including genitourinary 
problems.  A November 2000 entry noted that the veteran 
arrived by ambulance at urgent care with a complaint of 
hematuria and burning with urination.  A diagnosis was not 
provided.  Another November 2000 entry, dated the next day, 
noted that the veteran had a soft, boggy, tender prostate.  A 
May 2001 entry noted that the veteran complained of a chronic 
and ongoing urinary tract infection with pain and burning on 
urination and swelling in his scrotum.  The assessment was 
chronic urinary problems.  Another May 2001 entry noted that 
the veteran had a history of chronic microscopic hematuria 
and that he had undergone intravenous pyelograms for that 
several times.  

An October 2001 entry indicated that the veteran reported 
that he had a twelve year history of microscopic hematuria 
and that he had undergone two cystoscopies, one in 1986 and 
one two years earlier.  He also stated that he had undergone 
multiple intravenous pyelograms with the last one in January 
2000 which was unremarkable.  It was noted that a repeat 
intravenous pyelogram and a cystoscopy with low grade 
microscopic hematuria with a previous negative work-up only 
needed to be repeated every three years.  A June 2002 entry 
noted that the veteran complained of urinary frequency, right 
groin pain, and urinary burning for three days.  The 
assessment was epididymo-orchitis.  

An April 2004 urology clinic note indicated that the veteran 
had a known history of chronic low grade microhematuria of 
over ten years duration.  It was noted that he had previously 
undergone two cystoscopies, one in 1986 and one in 1999 and 
that he reported that those findings were negative.  It was 
also reported that the veteran had an intravenous pyelogram 
preceding the visit which showed prompt bilateral excretion 
and unremarkable upper tracts and ureters.  The bladder, at 
that time, demonstrated no filling defects or extrinsic 
compression and the post-void film was unremarkable.  The 
veteran stated that he was last treated for a urinary tract 
infection the previous year.  He complained of nocturia times 
eight with hesitancy, intermittency of urinary stream, and 
occasional double voiding for the past year.  The veteran 
indicated that he had no gross hematuria, no renal disease or 
calculi, no known sickle cell disease, and no other 
coagulopathies.  The examiner reported that the veteran's 
testicles were descended, bilaterally, without masses or 
tenderness.  It was noted that the veteran was circumcised 
with no inguinal hernias detected.  The examiner indicated 
that the veteran's prostate was 1 to 2+, boggy and tender 
without distinct nodules notes.  The assessment including low 
grade prostatitis; bladder-outlet-obstruction/irritative with 
voiding symptoms; and chronic erectile dysfunction.  

A July 2006 treatment entry indicated that the veteran had 
problems including benign prostate hypertrophy.  It was 
reported that the veteran continued to have problems with 
hesitancy, intermittency, and nocturia.  It was noted that he 
refused a prostate examination at that time.  Another July 
2006 treatment entry noted that the veteran had called to 
discuss his laboratory results and that his anemia and 
hyperkalemia had resolved on the follow-up labs, but that his 
hematuria remained.  

An October 4, 2006 VA genitourinary examination report 
indicated that the veteran had a notable previous diagnosis 
of a urinary tract infection dating back to 1987.  The 
veteran reported that he had suffered recurrences of 
microscopic hematuria for at least every month since that 
time.  He also stated that he had suffered from frequent 
bouts of prostatitis since 1997.  He related that his last 
treatment with antibiotics for prostatitis was a year 
earlier.  It was noted that the veteran had undergone 
previous cystoscopies which were reportedly negative and that 
he had a negative intravenous pyelogram back in 2004.  The 
veteran reported that he had nocturia and that he would have 
to get up to micturate at least eight times a night and that 
such was keeping him up at night.  He also indicated that he 
had difficulty starting his stream, a low flow, and 
occasional dysuria on a daily basis, but not with every 
urination.  It was noted that the veteran denied that he had 
any weight changes recently.  The veteran reported that he 
had a lot of weakness and that he also had urinary 
incontinence.  He stated that the urinary incontinence would 
occur every one to two days and that he had to wear Depends 
daily.  He indicated that he might go through at least two to 
three Depends daily depending on the day and what he was 
doing.  

The veteran denied that he had any history of 
hospitalizations for urinary diseases.  He also denied any 
history of genitourinary cancers.  The examiner stated that 
the rectal examination revealed a positive tone and that the 
veteran's prostate 
was moderately enlarged symmetrically, but free of any 
nodularity or other irregularities.  The examiner stated that 
there was no blood on the glove upon withdrawal.  The 
diagnoses were prostatitis, benign prostatic hypertrophy, 
microscopic hematuria, and urinary incontinence.  

The examiner noted that the veteran's claims file was not 
present for his review.  The examiner commented that after 
obtaining a history and physical examination of the veteran, 
as well as his review of his current laboratory results, it 
was his opinion that the veteran's prostatitis was less 
likely the cause of his current urinary complaints including 
the incontinence, low flow, and dysuria.  The examiner stated 
that those symptoms were more likely related to the veteran's 
enlarged prostate.  The examiner indicated that the etiology 
of the veteran's microscopic hematuria had not been found.  
It was noted that the veteran had negative cystoscopies and 
intravenous pyelograms per report.  The examiner remarked 
that it would be merely speculative to comment as to whether 
or not the veteran's history of prostatitis could be the 
cause of his recurrent persistent microscopic hematuria.  

An October 27, 2006 VA genitourinary examination report 
indicated that the veteran's claims file was present and that 
it had been reviewed.  It was noted that the veteran reported 
that he had undergone a genitourinary examination on two 
occasions by two different providers within the last sixty 
days.  The veteran reported that he was upset that he had to 
come for another visit, especially in light of it being a 
different examiner.  It was noted that the veteran refused 
the examination.  The examiner reported that as the veteran 
did not want to undergo another genitourinary examination at 
that time, an examination was not performed.  

In a November 2006 addendum, the examiner who performed the 
October 4, 2006 VA genitourinary examination indicated that 
at the time of that examination, the veteran's claims file 
was now available for his review.  The examiner indicated 
that his initial diagnoses were prostatitis, benign prostatic 
hypertrophy, microscopic hematuria, and urinary incontinence.  
The examiner noted that the veteran's claims file was 
forwarded to him and that he thoroughly reviewed it.  The 
examiner stated that his initial diagnoses stood.  

VA treatment records dated from October 2006 to January 2007 
refer to continued treatment.  

The Board finds that under the rating criteria, a rating in 
excess of 20 percent is not warranted for the veteran's 
service-connected prostatitis.  The Board notes outpatient 
treatment records indicated that the veteran reported that he 
had nocturia eight times a night with hesitancy, 
intermittency of urinary stream, and occasional double 
voiding.  The Board also notes the most recent October 2006 
VA genitourinary examination which revealed complaints of 
nocturia times eight, difficulty starting his stream, a low 
flow, and occasional dysuria on a daily basis, but not with 
every urination.  The veteran further reported that he had 
urinary incontinence that would occur ever one to two days 
and that he had to wear Depends daily and that he would go 
through at least two to three Depends depending on the day.  
However, the examiner indicated that the veteran's urinary 
complaints are related to his nonservice-connected benign 
prostatic hypertrophy, and not to his service-connected 
prostatitis.  Moreover, the veteran specifically denied that 
he had any hospitalizations for urinary diseases.  

The Board observes that the medical evidence does not show 
symptomatology referable to the veteran's prostatitis, as 
opposed to his nonservice connected benign prostatic 
hypertrophy, that meets the requirements for a rating greater 
than 20 percent.  In this regard, the use of manifestations 
not resulting from service-connected condition is to be 
avoided when evaluating a service-connected disability.  
38 C.F.R. § 4.14 (2007).  

The Board further notes that the evidence fails to indicate 
that the veteran suffers from recurrent symptomatic 
prostatitis requiring drainage/frequent hospitalization 
(greater than two times/year) and/or requiring continuous 
intensive management as would be required for a 30 percent 
rating pursuant to the rating criteria for urinary tract 
infections.  The evidence fails to show that the veteran 
suffers from obstructive voiding with urinary retention 
requiring intermittent or continuous catheterization which 
would also be indicative of a 30 percent rating.  Therefore, 
the Board finds that the requirements for a rating in excess 
of 20 percent under 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic 
Code 7527, are not met.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet.App. 
at 49.  

ORDER

An increased rating for prostatitis is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


